DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Specie XV, claims 1, 3-5, 9, 13-14, and 16-17 in the reply filed on 12/17/21 is acknowledged.  The traversal is on the ground(s) that:
 a) the examination of all of the claims is not believed to create an undue burden on the Office, and the subject matter among the Groups is not independent and distinct as required by status.
	This is not found persuasive because when searching for the feature of Group I, there would be no need to search for the invention of Group II, because the feature mentioned in the previous Office action for Group II, are certainly not required in the search for Group I (different classify, different field, etc.).  So, these non-co-extensive searches would place a serve burden on the examiner to search and examine all of the inventions.
b) There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would 
Further, claim 9 depended on claim 6 which is not elected by the applicant; therefore, claim 9 is withdrawn as being non-elected subject matter.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 5 is objected to because of the following informalities:
Regarding claim 5, lines 4-5, it is unclear. The phase of “when at least one of the at least two metal layers are made of the hard metal, the other metal layers are made of materials comprising a soft metal” is not understood because, as in line 2, the applicant defined “the at least two metal layers are made of materials comprising a hard metal.”  Please, clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Chong et al. (U.S. 2015/0192951) hereafter Chong.

at least two metal layers (240a, 240b), at least one of the at least two metal layers comprising a plurality of recessed portions (the space or gap between the partitions 240a, b) at the at least one bending region; and
a buffer structure (230) located at at least one of the following positions:
a position between two adjacent metal layers (240a, or 240b) and a position in the plurality of recessed portions of the at least one of the at least two metal layers.
As to claim 3, Chong discloses the recessed portions (the gap or space between the partitions 240) are configured to extend through the at least two metal layers.
As to claim 4, Chong discloses the foldable support is configured to meet at least one of the following conditions:
materials of the at least two metal layers are not completely the same;
a thickness of each of the at least two metal layers is in the range of 0.015 to 0.5mm; and
a thickness of each of the at least two metal layers is less than 0.1mm at the bending region when the at least two metal layers are not provided with the recessed portions at the bending region (para-0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Kim et al. (U.S. 2016/0357052) hereafter Kim.
As best understood to claim 5, Chong does not specifically disclose the at least two metal layers are made of materials comprising a hard metal which comprises at least one of: special steel, nickel, titanium, nickel alloy, and titanium alloy; [[and when at least one of the at least two metal layers are made of the hard metal, the other metal layers are made of materials comprising a soft metal, the soft metal comprising at least one of: copper, silver, tin, copper alloy, silver alloy, and tin alloy]].
Kim teaches a foldable display device as shown in figure 3 comprising a metal layer made from a stainless steel (para-0080).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kim employed in the foldable support of Chong in order to provide excellent desired stiffness to support and reduce the thickness of display.
As to claim 14, Chong discloses all of the limitations of claimed invention except for the foldable support further comprises at least one of the following structures:
a graphite copper layer located at a side of a metal layer facing away from the other metal layers at the non-bending region; and
a polymer layer located at a side of a metal layer facing away from the other metal layers at the bending region.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kim employed in the foldable support of Chong in order to provide excellent support for the display.

Allowable Subject Matter
Claims 13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUAN T DINH/Primary Examiner, Art Unit 2848